Order filed May 30, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00320-CV
                               NO. 14-19-00321-CV
                                    ____________

            IN THE INTEREST OF G.A.-G., J.S.A.-S., CHILDREN


                   On Appeal from the 309th District Court
                            Harris County, Texas
               Trial Court Cause Nos. 2007-20638 & 2008-39339

                                      ORDER

      These are accelerated appeals from judgments in suits in which the
termination of the parent-child relationship is at issue. According to the records in
these cases, appellant has established indigence and has been appointed an attorney
on appeal. The reporter’s record was due within 10 days after the notice of appeal
was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).

      The record in this case was originally due April 30, 2019. The court reporter
filed a request for extension noting that there were several hearing dates across
several years to be filed. This court granted the court reporter’s request for additional
time and ordered the record to be filed on or before May 29, 2019. Because the
reporter’s record has not been filed timely in this accelerated appeal, we issue the
following order:

      We direct the judge of the 309th District Court to immediately conduct a
hearing at which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for the failure to file the record; and (b) to
establish a date certain when the reporter’s record will be filed.

      In the event portions of the record cannot be retrieved we further order the
trial court to conduct a hearing pursuant to Texas Rule of Appellate Procedure
34.6(f) to determine: (1) whether appellant timely requested a reporter’s record; (2)
whether without the appellant’s fault, significant portions of the record have been
lost or destroyed; and (3) whether the portions of the record are necessary to
appellant’s appeal. If retrieval of the record is not at issue, the trial court need not
make these findings.

      The court is directed to reduce its findings to writing and to have a
supplemental clerk’s record containing those findings filed with the clerk of this
court, together with a reporter’s record from the hearing on or before June 11, 2019.

                                    PER CURIAM